Citation Nr: 1543176	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of burn scars.

3.  Entitlement to an initial rating higher than 30 percent for headaches.

4.  Entitlement to an effective date earlier than February 21, 2013, for the grant of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from January 1945 to June 1946.

This case is before the Board of Veterans' Appeals (BVA/Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A November 2000 rating decision denied entitlement to a TDIU.  A May 2006 rating decision granted a TDIU, effective June 10, 2004.  In a November 2006 decision, the Board denied an earlier effective date for the TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2008 Order the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision that had denied this claim.  A subsequent November 2009 Board decision remanded this earlier effective date claim for issuance of a Statement of the Case (SOC).  The required SOC was issued in April 2010, and the Veteran filed a June 2010 Substantive Appeal to the Board (VA Form 9).  In a November 2013 decision, the Board granted an earlier effective date of February 21, 2013, for the TDIU.  The Veteran since has continued to appeal for an even earlier effective date.

Turning next to the several other claims that also are before the Board, a March 2009 rating decision denied the Veteran's petitions to reopen previously denied claims for service connection for eye and residual scar disorders.  An April 2010 rating decision granted service connection for his headaches.  He appealed the 0 percent (noncompensable) rating initially assigned for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of the disability since the effective date of service connection).  A November 2011 rating decision denied SMC on the basis of purported need for regular A&A.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for residuals of an eye injury and for SMC based on the need for regular A&A require further development before being decided on appeal, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  On August 28, 2015, the Board issued a decision and remand that denied a petition to reopen the claim for service connection for residuals of burn scars; denied an initial evaluation higher than 30 percent for the headaches; granted a TDIU on an extra-schedular basis prior to February 21, 2003; remanded the claim for service connection for residuals of an eye injury; and remanded the claim for SMC based on the need for regular A&A for development and adjudication. 

2.  The Board's August 28, 2015, decision and remand incorrectly stated that the Veteran was represented by an attorney.

3.  An April 1989 rating decision denied service connection for burn scars (eyes); the Veteran withdrew the appeal in March 1990, so the decision became final.  

4.  Evidence added to the record since the April 1989 rating decision does not relate to an unestablished fact necessary to substantiate this claim for service connection for residuals of burn scars and does not raise a reasonable possibility of substantiating this claim.

5.  The Veteran's headaches do not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

6.  Prior to February 21, 2003, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50-percent disabling, and it prevented him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSIONS OF LAW

1.  The August 28, 2015, Board decision and remand that denied a petition to reopen the claim for service connection for residuals of burn scars; denied an initial evaluation higher than 30 percent for the headaches; granted a TDIU on an extra-schedular basis prior to February 21, 2003; remanded the claim for service connection for residuals of an eye injury; and remanded the claim for SMC based on the need for regular A&A for development and adjudication is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The April 1989 rating decision that earlier considered and denied service connection for burn scars (eyes) is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.204, 20.1103 (2015).

3.  The additional evidence received since that April 1989 rating decision is not new and material, so this claim for service connection for residuals of burn scars is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria are not met for an initial rating higher than 30 percent for the headaches.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

5.  But even prior to February 21, 2003, the criteria were met for entitlement to a TDIU - albeit on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

The August 28, 2015, Board decision and remand incorrectly stated that the Veteran was represented by an attorney.

The Board, on its own motion, has determined that the prior decision and remand should be vacated and a new decision and remand be issued in its place. Accordingly, the August 28, 2015, Board decision and remand that denied a petition to reopen the claim for service connection for residuals of burn scars; denied an initial evaluation higher than 30 percent for the headaches; granted a TDIU on an extra-schedular basis prior to February 21, 2003; remanded the claim for service connection for residuals of an eye injury; and remanded the claim for SMC based on the need for regular A&A is vacated.

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Turning first to the claim for a higher initial rating for the headaches, the appeal of this claim arises from the Veteran's disagreement with the initial evaluation assigned following the granting of service connection for this disability.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim.

As for the claim for an effective date earlier than February 21, 2013, for the TDIU award, the Board is granting this claim in full so need not discuss whether the Veteran has received the type of increased-rating or compensation notice contemplated by Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) 
(Vasquez-Flores III), keeping in mind that a TDIU is a type of increased-rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Regarding the issue of whether there is new and material evidence to reopen the claim of entitlement to service connection for residuals of burn scars, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  This notice, including Kent notice, was provided in a December 2013 letter.  Thereafter, the petition to reopen this claim was readjudicated in an April 2015 Supplemental SOC (SSOC).

Moreover, VAOPGCPREC 6-2014 concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, VA's Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Veteran received this level of notice.

With regards to the duty to assist the Veteran with his claims, the file contains his service treatment records (STRs), VA medical records, private medical records and statements by him and lay witnesses.  There has been no identification of other evidence relevant to the claims being decided that needs to be obtained and that is obtainable.

In support of his claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  Neither during nor since the hearing did the Veteran or his attorney assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identify any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims.  Consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).  The Veteran and his attorney also evidenced their actual knowledge of the type of evidence needed to substantiate the claims, including especially in their line of questioning and responses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

VA is not obligated to provide a medical examination if the veteran has not presented new and material evidence to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, in this case a VA examination is not necessary for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of burn scars.  As will be discussed, the Veteran has not met even the "low threshold" for reopening this claim that is contemplated by Shade v. Shinseki, 24 Vet. App. 110 (2010).

Conversely, a VA compensation examination for the Veteran's headaches was done in January 2015.  When, as here, VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  That January 2015 VA examination is more than adequate, as it reflects a review of the Veteran's claims file containing the records of his evaluation and treatment for this disability (his record is entirely electronic, so paperless, being maintained in the Veterans Benefits Management System (VBMS)).  So there has been the required consideration of the history of this disability and, in assessing its severity, the VA compensation examiner provides the required supporting rationale for the opinions offered.  This, more than anything else, is where the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considers the Veteran's medical history, including his lay reports of his symptomatology; describes the Veteran's disability in sufficient detail; and fully describes the functional effects caused by this disability in relation to the applicable rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Considering all that has occurred, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts and evidence pertinent to these claims.

Legal Analysis

New and Material Evidence

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) and Substantive Appeal (VA Form 9 or equivalent statement) are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence submitted since the last final and binding decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  See also Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

As already alluded to, the Court has interpreted the language of § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with the 
post-VCAA version of 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).

The prior April 1989 rating decision denied service connection for burn scars (eyes).  It noted that residuals of burn scars were not found on the Veteran's last [active duty separation] examination.  

Evidence of record at the time of that prior decision included the Veteran's STRs, post-service private medical records and Department of Labor records.

Evidence received since that April 1989 rating decision includes subsequently-dated VA and private medical records reflecting complaints and treatment for a variety of ailment.  None of these additional VA and private medical records, however, shows the Veteran had any relevant complaints, findings, treatment or diagnoses during his active duty service.  Because of this, they simply do not relate to an unestablished fact necessary to substantiate this claim for service connection for residuals of burn scars.  They do not raise a reasonable possibility of substantiating this claim.  See Shade, supra, at p. 17 (explaining that the language of § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA and private medical records, even if new, are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran also has offered additional written and oral contentions that he incurred residuals of burn scars during his active duty service.  But the Board finds that these assertions are merely redundant of his prior contentions that were already considered and rejected by the April 1989 rating decision.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, his assertions do not raise a reasonable possibility of substantiating the claim and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for residuals of burn scars.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Higher Initial Evaluation for the Headaches

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If, as here, there is disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time, based on the facts found; in other words the rating may be "staged" to compensate the Veteran for variances in the severity of the disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's headaches are evaluated as migraines, under Diagnostic Code 8100.  A higher rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Based on its comprehensive review of the evidence, the Board finds that the preponderance of it is against assigning a higher initial rating the headaches.  

The record contains VA and private medical records from during the appeal period.  38 C.F.R. § 3.400(o)(2).  None of these records tend to reflect that the Veteran's service-connected headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Diagnostic Code 8100.  Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The report of the Veteran's January 2015 VA examination indicates he had characteristic prostrating attacks of migraine/non-migraine headache pain.  Their frequency, over the past several months, had been once every month.  But a 30 percent rating (his existing rating) is assigned under DC 8100 for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.

The examination report also specifies that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, as required for the higher 50 percent rating under DC 8100.  Further, the reported history section reveals that he did not report any such attacks.  

In Jones v. Shinseki, 26 Vet. App. at 56, 63 (2012), the Veterans Court (CAVC) held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  But there is no such indication in this particular instance insofar as suggesting the Veteran experiences headaches at the next higher level of 50 percent, but for his medication.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility, however.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a Veteran is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which his disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in the type of impairment contemplated by the next higher 50 percent evaluation in DC 81000.

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that his disability results in headaches, the severity of which and their consequent effects are addressed by the rating criteria.  Consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the evidence on the whole demonstrates that the Veteran is not entitled to an initial evaluation higher than 30 percent for his headaches.  And as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date for the TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. 

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, disabilities resulting from common etiology or single accident or affecting both upper or lower extremities, etcetera, will be considered as one collective disability for the purpose of determining whether these threshold rating requirements are met.

Rating boards also should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

In this case, prior to February 21, 2003, the Veteran was service-connected solely for PTSD, rated as 50-percent disabling.  Thus, he did not meet the schedular criteria for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(a), and the Board resultantly must consider entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

The Board may not assign an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  For this reason the Board's November 2013 remand referred this claim to the Director of the Compensation and Pension Service.  In a May 2015 decision, the Director denied entitlement to a TDIU on an extra-schedular basis, prior to February 21, 2003, when considering 38 C.F.R. § 4.16(b).

Because this claim has been referred to the Director, albeit denied, the Board may now proceed to enter a final appellate decision on extra-schedular entitlement.  Thus, the pertinent inquiry for the Board to consider at this juncture is whether the evidence sufficiently shows that, prior to February 21, 2013, the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," which is essentially the same standard of entitlement set forth under § 4.16(a) for schedular evaluations, so as to warrant an extraschedular TDIU under § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (recognizing that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16"). 

Based on a thorough review of the evidence, the Board finds that it supports entitlement to a TDIU even prior to February 21, 2003 (the current effective date).  This evidence sufficiently shows that the Veteran's service-connected PTSD prevented him from securing or following substantially gainful employment prior to that date.  In particular, a May 1986 private medical report describes the symptoms and effects of a 1975 back injury that the Veteran had sustained at work.  The examiner notes that the Veteran had preexisting headaches and emotional problems.  The Veteran could not handle employment or in fact any kind of stress of emotional origin.  He could not work eight hours a day by virtue of his depression.  The examiner states that he did not anticipate that Vocational Rehabilitation would be effective for the Veteran.  He considered the Veteran totally disabled from the time of his last employment through the then present time and he considered that the Veteran would remain disabled throughout the rest of his life.

While this medical opinion is dated prior to the effective date of the Veteran's award of service connection for PTSD, it nevertheless shows that his PTSD (identified then as depression and emotional problems) prevented employment even before February 21, 2003.  

The report of a November 1999 VA examination relates that the examiner did not believe that at then present the Veteran's lack of employment or inability to work was significantly affected by his PTSD symptoms, since the Veteran was unable to perform work that he would normally do due to compression fractures in the spine.  However, the examiner conceded the Veteran could have difficulties if he returned to work, based on his difficulties with interpersonal interactions as well as his difficulty with concentration.  At the present, these were secondary to his problems with pain.

The Board reads this medical opinion to mean that the Veteran's PTSD symptoms were not the cause of his unemployability, since he was already disabled due to symptoms of his non-service-connected back disability.  However, if he could return to work without symptoms of his back disability, his PTSD symptoms would then interfere with employment.  In this regard, the Board points out that VA adjudicators are expressly prohibited from considering non-service-connected disabilities in a TDIU determination.  38 C.F.R. § 4.19.  Simply stated, it is improper to deny a claim just because nonservice-connected disabilities have been shown to impact employment if the evidence otherwise shows that service-connected disabilities, alone, may be of such severity so as to preclude employment in their own right.

In fact, the Board's reading of the November 1999 VA medical opinion is supported by the diagnosis set forth in the November 1999 report.  The report provides a sole Axis I diagnosis of PTSD and notes there was no evidence of an Axis II diagnosis.  The Axis V Global Assessment of Functioning (GAF) score was 50, which the examiner explained represented severe symptoms of PTSD including ongoing occasional dissociative episodes with frequent intrusive memories and other symptoms as outlined in the report.  The Veteran's GAF score of 50 constitutes medical evidence that at the time of the VA examination he was unemployable due solely to his service-connected PTSD.  By definition, the GAF score considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2014).

According to the GAF Scale, a score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). (bold emphasis in original, but italics added).  DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the Veteran's GAF score of 50 constitutes probative medical evidence that his PTSD seriously impaired his occupational functioning at that time, indeed, even to the critical point of unemployability.

The Board is aware that in May 2015 the Director offered a negative opinion, finding that the totality of the evidence did not support an extraschedular assignment of a TDIU prior to February 21, 2003.  But ultimately the Board finds that the Director's May 2015 negative opinion has little probative value.  It is not based on current examination results.  It does not appear to be based on a thorough or detailed review of the medical record, as it makes no specific references to the Veteran's post-service medical history, any general medical principles or any medical expertise.  This fact is particularly important, in the Board's judgment, as it is the presence of such references that make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board concludes that there is no adequate basis to reject the evidence and medical opinions of record that are favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

For these reasons or bases, a TDIU on an extra-schedular basis prior to February 21, 2003, is granted.


ORDER

The August 28, 2015, Board decision and remand is vacated.  

New and material evidence not having been received, the petition to reopen the claim for service connection for residuals of burn scars is denied.

An initial evaluation higher than 30 percent for the headaches is denied.

However, a TDIU on an extra-schedular basis prior to February 21, 2003, is granted, subject to statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran's claim for service connection for residuals of an eye injury requires additional development.  

The report of a February 2015 VA examination provides a negative nexus opinion with respect to this claim.  However, the medical opinion fails to consider the significance of the Veteran's credible history of post-service eye symptoms of headaches and light sensitivity.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Thus, the February 2015 VA medical opinion is inadequate.  See Barr, supra.  A remand is necessary in order for the AOJ to obtain an adequate VA medical opinion addressing the significance of the Veteran's testimony that he has had headaches and light sensitivity ever since separation from active duty.  

The Veteran's claim for SMC based on the need for regular A&A is inextricably intertwined with the service-connection claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the February 2015 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the records in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that any current eye disorder was incurred or aggravated as a result of the Veteran's documented burn injury during military service.  

The examiner must address the Veteran's lay statements regarding post-service continuity of headaches and light sensitivity ever since active duty.  Dalton, supra.

The examiner is reminded that under VA law governing service connection, refractive disorder of the eye is generally deemed a congenital disorder for which compensation is not available, with the notable exception of where there has been in-service aggravation due to superimposed injury or disease. 

Where applicable, the examiner should attempt to distinguish service-connected disability of the eye from that involving nonservice-connected diabetic retinopathy.  However, please note that under VA law where not medically possible to distinguish between service-connected and nonservice-connected disability, all symptomatology of the latter must be deemed as part of the former.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A complete rationale for any opinion must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


